Cite as 2017 Ark. 17


                SUPREME COURT OF ARKANSAS
                                             No.

                                                   Opinion Delivered: January   26, 2017

IN RE SUPREME COURT COMMITTEE
ON SECURITY AND EMERGENCY
PREPAREDNESS




                                       PER CURIAM


        Sebastian County Judge David Hudson of Fort Smith, Saline County District Court

 Judge Stephanie Casaday of Bryant, and ADEM Deputy Director Tina Owens of North

 Little Rock, are reappointed to the Arkansas Supreme Court Committee on Security and

 Emergency Preparedness for three-year terms to expire on September 30, 2019. We thank

 them all for their willingness to continue serving on this important committee.